DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-20 are pending, with claims 10 and 16-20 withdrawn from consideration as being directed to non-elected inventions.
Claim 2 has been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 03, 2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27 and 29-31 of U.S. Patent No. 10,084,220. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the U.S. Patent No. 10,084,220 claim the same solid state electrolyte composition and the same lithium secondary battery.
The U.S. Patent No. 10,084,220 claims a solid state electrolyte composition comprising (A) a lithium ion-conducting polymer matrix or binder selected from a sulfonated polymer and (B) a lithium ion-conducting inorganic species selected from LiClO4, LiPF6, LiBF4, LiAsF6, LiCF3SO3, LiN(CF3SO2)2, LiBOB, LiBF2C2O4, LiBF2C2O4, LiNO3, LiPF3(CF2CF3)3, LiBETI, lithium bis(fluorosulfonyl)imide, an ionic liquid-based salt, or combination thereof, and wherein the polymer matrix or binder is in an amount of 1-99% by weight of the electrolyte composition (claim 27). 
The U.S. Patent No. 10,084,220 further claims specific sulfonated polymers (claim 29).
The solid state electrolyte composition in claims 27 and 29 of the U.S. Patent No. 10,084,220 is equivalent to the solid state electrolyte composition in claims 1 and 11 of the instant application.
The U.S. Patent No. 10,084,220 further claims a lithium secondary battery (claims 30 and 31), same as in claims 8 and 9 of the instant application.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of U.S. Patent No. 10,680,287. Although the the instant application and the U.S. Patent No. 10,680,287 claim the same solid state electrolyte composition.
The U.S. Patent No. 10,680,287 claims a solid state electrolyte composition comprising (A) a lithium ion-conducting polymer matrix or binder selected from a sulfonated polymer and (B) a lithium ion-conducting inorganic species selected from LiClO4, LiPF6, LiBF4, LiAsF6, LiCF3SO3, LiN(CF3SO2)2, LiBOB, LiBF2C2O4, LiBF2C2O4, LiNO3, LiPF3(CF2CF3)3, LiBETI, lithium bis(fluorosulfonyl)imide, an ionic liquid-based salt, or combination thereof, and wherein the polymer matrix or binder is in an amount of 1-99% by weight of the electrolyte composition (claims 1 and 6). 
The U.S. Patent No. 10,680,287 further claims specific sulfonated polymers (claim 7).
The solid state electrolyte composition in claims 1, 6, and 7 of the U.S. Patent No. 10,680,287 is equivalent to the solid state electrolyte composition in claims 1 and 11 of the instant application.

Allowable Subject Matter
Claims 5 and 6 are allowed.
Claims 3, 4, 7, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant did not argue the double patenting rejection and did not file Terminal Disclaimers. Therefore, the rejection of claims 1, 8, 9, and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 27 and 29-31 of U.S. Patent No. 10,084,220 and the rejection of claims 1 and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of U.S. Patent No. 10,680,287 are maintained.
The examiner would like to note that:
-the rejection of claims 1, 7-9, 11, and 15 under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2016/0072132) in view of Koshino et al. (US 2014/0066290) and in further view of Hong et al. (US 2015/0357672) is withdrawn following the applicant’s amendments to claims 1 and 11; and
-the rejection of claims 3, 4, 12, and 13 under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2016/0072132) in view of Koshino et al. (US 2014/0066290) and in further view of Hong et al. (US 2015/0357672) as applied to claims 1 and 11 above, and further in view of Amaike et al. (JP 2011-222354, with machine translation) is withdrawn following the applicant’s amendments to claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.